DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/30/2022 has been entered.  Claim(s) 1-20 remain pending in the application.  Applicant’s amendments to the Claim(s) have overcome some of the 112b rejections previously set forth in the Non-Final Office Action mailed 04/12/2022.
Election/Restrictions
Applicant's election with traverse of claims 1-8 in the reply filed on 03/31/2022 is acknowledged.  The traversal is on the ground(s) that Ando does not specifically teach a non-oxidizing atmosphere with a dew point of 0°C or less which will not allow the claimed crystalline compound to form.  This is found persuasive however the restriction is still upheld as lack of unity of invention is still present over Takamiya et al. (JP 2009013467 A, machine translation of the description referred to herein as English equivalent) herein Takamiya, in view of Poor et al. (Furnace Atmospheres for Heat Treating) herein Poor, in further view of Hiraya (JP 2008050676 A, machine translation of the description referred to herein as English equivalent) herein Hiraya, as discussed below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/31/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “insulating” in claims 1-8 is a relative term which renders the claim indefinite. The term “insulating” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically it is unclear to the examiner if the term “insulating” is meant to limit the thermal and/or electrical conductivity to a specific range and if so it is further unclear what range of conductivities would meet the limitation “insulating”.  The examiner interprets the claim to be met by any coating that could be considered to be insulating absent a specific indication to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamiya et al. (JP 2009013467 A, machine translation of the description referred to herein as English equivalent) herein Takamiya, in view of Poor et al. (Furnace Atmospheres for Heat Treating) herein Poor, in further view of Hiraya (JP 2008050676 A, machine translation of the description referred to herein as English equivalent) herein Hiraya.
Regarding claim 1, Takamiya teaches:
Grain-oriented electric steel sheet [0011, Takamiya], the examiner submits that magnetic steel and electric steel are equivalent terms
Coating the steel sheet with a chrome-less tension coating [0001, Takamiya] that is used to impart insulation [0002, Takamiya].  The examiner submits that the coating being applied to steel means it must be applied to at least one side of the sheet.
The coating comprises 20 parts of colloidal silica and 10-80 parts of metal phosphate wherein the metal can be one or more of Mg, Al, Ca, or Fe, and 3-30 parts of a metal chloride wherein the metal can be selected from Mg, Al, Fe, Bi, Co, Mn, Zn, Ca, Ba, Sr, and Ni [0014, Takamiya].  The examiner submits that metal phosphates are phosphate salts.  The examiner notes that metal chlorides can be considered as metal element containing compounds as used in the instant application [Table 2, instant spec].
Takamiya does not specifically teach the coating further including a crystalline compound represented by MII3MIII4(XVO4)6, however the examiner submits that the crystalline compound would naturally flow from the processing of Takamiya modified by Poor.  The examiner notes that the instant specification discloses that the crystalline compound of MII3MIII4(XVO4)6 forms when the coating is heat treated to 900°C or higher under a non-oxidizing atmosphere with a dew point not more than 0°C, wherein non-oxidizing means an inert gas contains 1000 ppm or less oxygen [0048, instant spec], wherein the coating comprises colloidal silica, a phosphate salt, and a metal element containing compound [0040, instant spec].  
Takamiya teaches baking the coating at a temperature range of 700-950°C [0034, Takamiya].  
Takamiya doesn't specifically teach that the baking should occur under dry nitrogen with a dew point of not more than 0°C and 1000 ppm or less of oxygen, however the examiner submits that the use of a dry nitrogen environment would have been obvious in view of Poor.  Poor teaches that control of furnace atmospheres is critical to successful heat treating in order to prevent surface oxidation or scaling during exposure to elevated temperatures [Column 1 page 108, Poor] wherein nitrogen is satisfactory as a gas for a protective atmosphere but should be dry to prevent decarburization of steel [Column 2 page 109, Poor].  Poor teaches that nitrogen atmospheres have technical acceptance in most metal-working applications and serves as a pure, dry, inert gas that provides efficient purging and blanketing [Column 3 page 121, Poor].  Poor teaches that industrial gas nitrogen atmospheres, which are suitable in most heat treating applications and significantly reduce the amount of water vapor and carbon dioxide in the furnace atmosphere, have resulting atmospheres with a dew point of less than -60°C and oxygen or carbon dioxide impurity levels of less than 10 ppm [page 122, Columns 2-3, Poor].  The examiner submits that it would have been obvious to one of ordinary skill in the art to use an industrial gas nitrogen atmosphere during the baking of the coated steel of Takamiya because the atmosphere is suitable in most heat treating applications and will prevent oxidation, scaling, and decarburization effects that may occur during the heat treatment.  
Takamiya does not specifically disclose that the baking should take place at temperatures of 900°C or greater, however the examiner submits that this would have been obvious in view of Hiraya.  Hiraya teaches forming a tension-imparting insulating coating on the surface of a grain-oriented electrical steel sheet [page 2, Hiraya] wherein the coating comprises metal phosphate and silica and when baked at 900°C or higher will improve the compressive stress characteristic of magnetostriction believed to occur because at temperatures of 900°C or higher the phosphate and silica are sufficiently homogenized and diffused [page 5, Hiraya].  The examiner submits it would have been obvious to one of ordinary skill in the art to perform the baking of Takamiya at a temperature of 900°C or higher in order to improve the compressive stress characteristic of magnetostriction by homogenizing and diffusing the phosphate and silica of the coating as taught by Hiraya.  
The examiner submits that one of ordinary skill in the art would expect the crystalline compound represented by MII3MIII4(XVO4)6 to naturally flow from the processing of Takamiya modified by Poor and Hiraya because Takamiya in view of Hiraya teaches heat treating a coating comprising colloidal silica, metal phosphate salts, and metal chlorides at a temperature that overlaps with the heating temperature performed by the instant application and it would be obvious in view of Poor to use a nitrogen atmosphere that meets the dew point and oxygen content requirements of the instant application.  See MPEP 2112 and 2145.
The examiner notes that the instant application has a specific example, No. 14, of Fe7(PO4)6 forming when using magnesium and aluminum phosphates with iron chloride [Table 2, instant spec], which the examiner notes are options disclosed by Takamiya modified by Poor and Hiraya as discussed above.  The examiner submits that it would have been obvious to one of ordinary skill in the art to use magnesium and aluminum phosphates when using multiple phosphates as Takamiya expressly acknowledges these two phosphates to be conventional coatings for chromium free tension coatings [0004, Takamiya].  See MPEP 2144.08.  Accordingly, formation of Fe7(PO4)6 would have naturally flowed from the aforementioned disclosure of Takamiya modified by Poor and Hiraya wherein identical phosphates are utilized and overlapping processing parameters are performed as explained above.  See MPEP 2112 & MPEP 2145(II).
Regarding claims 2-4, as discussed above the examiner submits that one of ordinary skill in the art would expect the crystalline compound represented by MII3MIII4(XVO4)6 to naturally flow from the processing of Takamiya modified by Poor and Hiraya as Takamiya modified by Poor and Hiraya teaches heat treating a coating comprising colloidal silica, metal phosphate salts, and metal chlorides at a temperature that overlaps with the heating temperature performed by the instant application, and that the metal in the crystalline compound will depend on the phosphate salt and metal containing compound used.  As discussed above the examiner notes that the instant application has a specific example, No. 14, of Fe7(PO4)6 forming when using magnesium and aluminum phosphates with iron chloride [Table 2, instant spec], which the examiner notes are options disclosed by Takamiya modified by Poor and Hiraya as discussed above.  The examiner submits that it would have been obvious to one of ordinary skill in the art to use magnesium and aluminum phosphates when using multiple phosphates as Takamiya expressly acknowledges these two phosphates to be conventional coatings for chromium free tension coatings [0004, Takamiya].  See MPEP 2144.08.  Accordingly, formation of Fe7(PO4)6 would have naturally flowed from the aforementioned disclosure of Takamiya modified by Poor and Hiraya wherein identical phosphates are utilized and overlapping processing parameters are performed as explained above.  See MPEP 2112 & MPEP 2145(II).
Regarding claims 5-8, as discussed above the metal of the phosphate salt may be chosen from one or more of Mg, Al, Ca, or Fe.
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive.  Applicant argues that the term “insulating” should be given its ordinary meaning to persons skilled in the art, however the examiner notes that as discussed above the term “insulating” can have a variety of meanings to one skilled in the art such as a certain level of thermal or electrical insulation and for both of these insulations the term “insulating” could just mean that the coating is more insulating than the steel substrate or it could limit the thermal or electrical conductivities to a certain range.  There is no single definition for the term “insulating” in the art and so the claim remains rejected as being indefinite.
Applicant’s arguments, see page 10, filed 06/30/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive regarding applicant’s argument that Takamiya teaches a dry nitrogen atmosphere for strain-relief annealing rather than for the baking process.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takamiya in view of Poor and Hiraya.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734